        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       John Chung-Kai Chan, in                   Act; Unruh Civil Rights Act
14
       individual and representative
15     capacity as trustee of The John
16     Chung-Kai Chan Irrevocable Trust
17
       dated December 19, 2012;
       Blind Tasting, LLC, a California
18
       Limited Liability Company
19
              Defendants.
20
21
           Plaintiff Scott Johnson complains of John Chung-Kai Chan, in
22
     individual and representative capacity as trustee of The John Chung-Kai Chan
23
     Irrevocable Trust dated December 19, 2012; Blind Tasting, LLC, a California
24
     Limited Liability Company; and alleges as follows:
25
26
27     PARTIES:
28     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a


                                            1

     Complaint
        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 2 of 8




1    level C-5 quadriplegic. He cannot walk and also has significant manual
2    dexterity impairments. He uses a wheelchair for mobility and has a specially
3    equipped van.
4      2. Defendant John Chung-Kai Chan, in individual and representative
5    capacity as trustee of The John Chung-Kai Chan Irrevocable Trust dated
6    December 19, 2012, owned the real property located at or about 749 Laurel
7    St, San Carlos, California, in March 2021 and April 2021.
8      3. Defendant John Chung-Kai Chan, in individual and representative
9    capacity as trustee of The John Chung-Kai Chan Irrevocable Trust dated
10   December 19, 2012, owns the real property located at or about 749 Laurel St,
11   San Carlos, California, currently.
12     4. Defendant Blind Tasting, LLC owned Blind Tasting Beer and Wine Bar
13   located at or about 749 Laurel St, San Carlos, California, in March 2021 and
14   April 2021.
15     5. Defendant Blind Tasting, LLC owns Blind Tasting Beer and Wine Bar
16   located at or about 749 Laurel St, San Carlos, California, currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein is
22   responsible in some capacity for the events herein alleged, or is a necessary
23   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
24   the true names, capacities, connections, and responsibilities of the Defendants
25   are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 3 of 8




1    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
2    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
3      8. Pursuant to supplemental jurisdiction, an attendant and related cause
4    of action, arising from the same nucleus of operative facts and arising out of
5    the same transactions, is also brought under California’s Unruh Civil Rights
6    Act, which act expressly incorporates the Americans with Disabilities Act.
7      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
8    founded on the fact that the real property which is the subject of this action is
9    located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to Blind Tasting Beer and Wine Bar in March 2021 with
13   the intention to avail himself of its goods or services motivated in part to
14   determine if the defendants comply with the disability access laws. Not only
15   did Plaintiff personally encounter the unlawful barriers in March 2021, but he
16   wanted to return and patronize the business several times but was specifically
17   deterred due to his actual personal knowledge of the barriers gleaned from his
18   encounter with them.
19     11. Blind Tasting Beer and Wine Bar is a facility open to the public, a place
20   of public accommodation, and a business establishment.
21     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide wheelchair accessible outside dining surfaces in conformance with
23   the ADA Standards as it relates to wheelchair users like the plaintiff.
24     13. Blind Tasting Beer and Wine Bar provides dining surfaces to its
25   customers but fails to provide any wheelchair accessible outside dining
26   surfaces.
27     14. One problem that plaintiff encountered was the lack of sufficient knee
28   or toe clearance under the outside dining surfaces for wheelchair users.


                                               3

     Complaint
        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 4 of 8




1      15. Plaintiff believes that there are other features of the dining surfaces that
2    likely fail to comply with the ADA Standards and seeks to have fully compliant
3    dining surfaces for wheelchair users.
4      16. On information and belief, the defendants currently fail to provide
5    wheelchair accessible dining surfaces.
6      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
7    personally encountered these barriers.
8      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
9    wheelchair accessible facilities. By failing to provide accessible facilities, the
10   defendants denied the plaintiff full and equal access.
11     19. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     20. Even though the plaintiff did not confront the following barriers, the
14   restroom mirror and coat hook are too high. The plumbing underneath the sink
15   is not wrapped to protect against burning contact. Plaintiff seeks to have these
16   barriers removed as they relate to and impact his disability.
17     21. The defendants have failed to maintain in working and useable
18   conditions those features required to provide ready access to persons with
19   disabilities.
20     22. The barriers identified above are easily removed without much
21   difficulty or expense. They are the types of barriers identified by the
22   Department of Justice as presumably readily achievable to remove and, in fact,
23   these barriers are readily achievable to remove. Moreover, there are numerous
24   alternative accommodations that could be made to provide a greater level of
25   access if complete removal were not achievable.
26     23. Plaintiff will return to Blind Tasting Beer and Wine Bar to avail himself
27   of its goods or services and to determine compliance with the disability access
28   laws once it is represented to him that Blind Tasting Beer and Wine Bar and its


                                              4

     Complaint
        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 5 of 8




1    facilities are accessible. Plaintiff is currently deterred from doing so because
2    of his knowledge of the existing barriers and his uncertainty about the
3    existence of yet other barriers on the site. If the barriers are not removed, the
4    plaintiff will face unlawful and discriminatory barriers again.
5      24. Given the obvious and blatant nature of the barriers and violations
6    alleged herein, the plaintiff alleges, on information and belief, that there are
7    other violations and barriers on the site that relate to his disability. Plaintiff will
8    amend the complaint, to provide proper notice regarding the scope of this
9    lawsuit, once he conducts a site inspection. However, please be on notice that
10   the plaintiff seeks to have all barriers related to his disability remedied. See
11   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
12   encounters one barrier at a site, he can sue to have all barriers that relate to his
13   disability removed regardless of whether he personally encountered them).
14
15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
17   Defendants.) (42 U.S.C. section 12101, et seq.)
18     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint.
21     26. Under the ADA, it is an act of discrimination to fail to ensure that the
22   privileges, advantages, accommodations, facilities, goods and services of any
23   place of public accommodation is offered on a full and equal basis by anyone
24   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
25   § 12182(a). Discrimination is defined, inter alia, as follows:
26             a. A failure to make reasonable modifications in policies, practices,
27                or procedures, when such modifications are necessary to afford
28                goods,     services,     facilities,   privileges,    advantages,      or


                                               5

     Complaint
        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 6 of 8




1                 accommodations to individuals with disabilities, unless the
2                 accommodation would work a fundamental alteration of those
3                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
4             b. A failure to remove architectural barriers where such removal is
5                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
6                 defined by reference to the ADA Standards.
7             c. A failure to make alterations in such a manner that, to the
8                 maximum extent feasible, the altered portions of the facility are
9                 readily accessible to and usable by individuals with disabilities,
10                including individuals who use wheelchairs or to ensure that, to the
11                maximum extent feasible, the path of travel to the altered area and
12                the bathrooms, telephones, and drinking fountains serving the
13                altered area, are readily accessible to and usable by individuals
14                with disabilities. 42 U.S.C. § 12183(a)(2).
15     27. When a business provides dining surfaces, it must provide accessible
16   dining surfaces.
17     28. Here, accessible dining surfaces have not been provided in
18   conformance with the ADA Standards.
19     29. When a business provides restrooms, it must provide accessible
20   restrooms.
21     30. Here, accessible restrooms have not been provided in conformance with
22   the ADA Standards.
23     31. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26     32. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                             6

     Complaint
         Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 7 of 8




1       33. Here, the failure to ensure that the accessible facilities were available
2    and ready to be used by the plaintiff is a violation of the law.
3
4    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
5    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
6    Code § 51-53.)
7       34. Plaintiff repleads and incorporates by reference, as if fully set forth
8    again herein, the allegations contained in all prior paragraphs of this
9    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      35. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      36. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24      38. Although the plaintiff encountered frustration and difficulty by facing
25   discriminatory barriers, even manifesting itself with minor and fleeting
26   physical symptoms, the plaintiff does not value this very modest physical
27   personal injury greater than the amount of the statutory damages.
28


                                              7

     Complaint
        Case 3:21-cv-04013-SK Document 1 Filed 05/27/21 Page 8 of 8




1           PRAYER:
2           Wherefore, Plaintiff prays that this Court award damages and provide
3    relief as follows:
4        1. For injunctive relief, compelling Defendants to comply with the
5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
6    plaintiff is not invoking section 55 of the California Civil Code and is not
7    seeking injunctive relief under the Disabled Persons Act at all.
8        2. For equitable nominal damages for violation of the ADA. See
9    Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
10   and any other equitable relief the Court sees fit to grant.
11       3. Damages under the Unruh Civil Rights Act, which provides for actual
12   damages and a statutory minimum of $4,000 for each offense.
13       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
16   Dated: May 25, 2021               CENTER FOR DISABILITY ACCESS
17
18
                                       By: _______________________
19
                                             Amanda Seabock, Esq.
20                                           Attorney for plaintiff
21
22
23
24
25
26
27
28


                                             8

     Complaint
